Citation Nr: 1137395	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  05-15 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from June 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 decision of the Montgomery, Alabama, Regional Office (RO).  In April 2009, the Board denied the appeal.  The veteran appealed to the Veterans Claims Court.  In a January 2011 single-judge memorandum decision, the Court set aside the April 2009 Board decision, and remanded the claim for action consistent with the decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service-connected disabilities consist of bilateral hearing loss, assigned a 30 percent rating; posttraumatic stress disorder (PTSD), assigned a 30 percent rating, and tinnitus, rated 10 percent disabling.  His combined disability rating is 60 percent.  He claims that his service-connected disabilities render him unemployable.  

Pursuant to the Court's decision, the Veteran should be scheduled for an examination to determine whether the combination of his service-connected disabilities renders him unemployable.  Additionally, VA treatment records dated from after the last examination (August 2007) to the present should be obtained.  

Moreover, the Veteran does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  Where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to a veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  

Appropriate cases must be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet.App. 1 (2001).  Thus, the RO must consider whether referral for extraschedular consideration is warranted.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain all VA treatment records dated from August 2007 (exclusive of the August 9, 2007, VA examination report) to the present, including psychiatric treatment records, and the results of any tests, such as audiograms, obtained during this period, from the Tuscaloosa VAMC.

2.  Schedule the Veteran for an examination in order to determine the impact that his service-connected disabilities (PTSD, bilateral hearing loss, and tinnitus) have on his ability to secure and maintain substantially gainful employment.

The claims file must be made available in conjunction with the examination.  

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that the combination of the Veteran's service-connected disabilities, alone, renders him incapable of securing or maintaining substantially (more than marginal) employment consistent with his education and employment background.  

Any employment impairment due to the Veteran's age or nonservice-connected disabilities must be disregarded, as such cannot form the basis of an extraschedular TDIU rating.  The examination report must include a complete rationale for all opinions and conclusions reached.  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  

3.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should readjudicate the claim.  

The RO should expressly consider whether referral for an extraschedular TDIU rating is warranted, and take any appropriate action.  If the claim is denied, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

